         Case 2:13-cr-00355-GMN-CWH Document 435 Filed 03/23/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 Nevada Bar No. 14853
   DANIEL D. HOLLINGSWORTH
 3 Assistant United States Attorney
   Nevada Bar No. 1925
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   Daniel.Hollingsworth@usdoj.gov
 6 Attorneys for the United States

 7

 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA

10 UNITED STATES OF AMERICA,                        2:13-CR-355-GMN-CWH

11                 Plaintiff,                       Unopposed Motion for an Extension of
                                                    Time to File a Notice of Supplemental Case
12          v.                                      regarding Honeycutt
                                                    (First Request)
13 GREGORY VILLEGAS,

14                 Defendant.

15         This Motion to Extend Time is the first request. LR IA 6-1.

16         The United States of America respectfully moves this Court for an extension of time

17 to file a Notice of Supplemental Case regarding United States v. Thompson, -- F. 3d. --, Nos.

18 18-30206 and 18-30208, 2021 WL 8000686 (9th Cir. Mar. 3, 2021), interpreting Honeycutt v.

19 United States, 137 S. Ct. 1626 (2017). The government is unaware of any deadline to respond

20 to Gregory Villegas’s Notice of Authority Supporting his Opposition to Government’s

21 Forfeiture Request of $5,261,218 (ECF No. 433). The government requests the extension of

22 time to and including Friday, April 23, 2021.

23         The reasons are (1) Thompson is not a final decision since the Ninth Circuit granted

24 an extension of time to file a petition for rehearing and suggestion for rehearing en banc to

25 and including May 10, 2021; (2) The government wishes to cite relevant authority about the

26 applicability of the Thompson decision; (3) The proposed Notice will go through numerous

27 government levels of review before filing, if any filing occurs; (4) On or about March 18,

28 2021, the government requested, and Wendi Overmyer, Assistant Federal Public Defender,
          Case 2:13-cr-00355-GMN-CWH Document 435 Filed 03/23/21 Page 2 of 2



 1   and counsel for Gregory Villegas, agreed to the extension of time; and (5) This Motion is

 2   not submitted solely for the purpose of delay or for any other improper purpose.

 3          This Court should grant an extension of time to, and including, April 23, 2021.

 4          DATED: March 22, 2021.

 5                                             CHRISTOPHER CHIOU
                                               Acting United States Attorney
 6
                                               /s/ Daniel D. Hollingsworth
 7
                                               DANIEL D. HOLLINGSWORTH
 8                                             Assistant United States Attorney

 9

10
                                                IT IS SO ORDERED.
11

12                                              Dated this ____
                                                            23 day of March, 2021.

13

14                                              ___________________________
15                                              Gloria M. Navarro, District Judge
                                                UNITED STATES DISTRICT COURT
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
